Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This Office Action is a response to Applicant’s Preliminary Amendment filed July 12, 2019.
New claims 80 and 81 are acknowledged.  Claims 24, 45 and 65 have been amended.
Claims 1-81 are pending in the present application.
Claims 1-81 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-21, 64, 65, 68-73 and 80, drawn to a retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region, classifiable in class/subclass C12N 2800/80 or class C12N 15/63, for example.  
Group II. 	Claims 22-34 and 74-79, drawn to a retron donor DNA-guide molecule comprising: (a) a retron transcript comprising: (i) an msr region; (ii) a first inverted repeat sequence; (iii) an msd region; (iv) a donor DNA sequence coding region located within the msd region; and (v) a second inverted repeat sequence; and (b) a guide RNA (gRNA) molecule, classifiable in class/subclass C12N 2310/20, for example.  
Group III.	Claims 35-57 and 81, drawn to a method for modifying one or more target nucleic acids of interest at one or more target loci within a genome of a host cell, the method comprising: (a) transforming the host cell with a vector of claim 14; and (b) culturing the host cell or transformed progeny of the host cell under conditions sufficient for expressing from the vector a retron donor DNA-guide molecule comprising a retron transcript and a guide RNA (gRNA) molecule, wherein the retron transcript self-primes reverse transcription by a reverse transcriptase (RT) expressed by the host cell or the transformed progeny of the host cell, wherein at least a portion of the retron transcript is reverse transcribed to produce a multicopy single-stranded DNA (msDNA) molecule having one or more donor DNA sequences, wherein the one or more donor DNA sequences are homologous to the one or more target loci and comprise sequence modifications compared to the one or more target nucleic acids, wherein the one or more target loci are cut by a nuclease expressed by the host cell or transformed progeny of the host cell, wherein the site of nuclease cutting is specified by the gRNA, and wherein the one or more donor DNA sequences recombine with the one or more target nucleic acid sequences to insert, delete, and/or substitute one or more bases of the sequence of the one or more target nucleic acid sequences to induce one or more sequence modifications at the one or more target loci within the genome, classifiable in class/subclass C12N 15/90, for example.  
Group IV.	Claims 58-63, drawn to a method for screening one or more genetic loci of interest in a genome of a host cell, the method comprising: (a) modifying one or more target nucleic acids of interest at one or more target loci within the genome of the host cell according to the method of claim 35; (b) incubating the modified host cell under conditions sufficient to elicit a phenotype that is controlled by the one or more genetic loci of interest; (c) identifying the resulting phenotype of the modified host cell; and (d) determining that the identified phenotype was the result of the modifications made to the one or more target nucleic acids of interest at the one or more target loci of interest, classifiable in class/subclass C12N 15/1079, for example.  
Group V.  Claims 66 and 67, drawn to a method for preventing or treating a genetic disease in a subject, the method comprising administering to the subject an effective amount of the pharmaceutical composition of a retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region to correct a mutation in a target gene associated with the genetic disease, classifiable in class/subclass C12N 15/113, for example.  

The inventions are distinct, each from the other, because of the following reasons:
Invention I is related to Group III as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region of Group I can be used in a materially different process such as a retron-guide RNA cassette in a method for preventing or treating a genetic disease in a subject (in vivo), which is a materially different process than the method for modifying one or more target nucleic acids of interest at one or more target loci within a genome of a host cell (in vitro) of Group III.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Invention I is related to Group V as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region of Group I can be used in a materially different process such as a retron-guide RNA cassette in a method for modifying one or more target nucleic acids of interest at one or more target loci within a genome of a host cell (in vitro), which is a materially different process than the method for preventing or treating a genetic disease in a subject (in vivo) of Group V.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Groups I and II are unrelated, each from the other.  Group I is drawn to a retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region and is considered to be distinct from the retron donor DNA-guide molecule comprising: (a) a retron transcript comprising: (i) an msr region; (ii) a first inverted repeat sequence; (iii) an msd region; (iv) a donor DNA sequence coding region located within the msd region; and (v) a second inverted repeat sequence; and (b) a guide RNA (gRNA) molecule of Group II.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the retron-guide RNA cassette of Group I is distinct from the retron donor DNA-guide molecule of Group II since Group I distinct compositions, apart from the compositions of Group II, which require separate search and examination.  Because these Group sets utilize unique and different compositions, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different compositions, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Group III is unrelated from Group IV.  Group III is drawn to a method for modifying one or more target nucleic acids of interest at one or more target loci within a genome of a host cell, the method comprising: (a) transforming the host cell with a vector of claim 14; and (b) culturing the host cell or transformed progeny of the host cell under conditions sufficient for expressing from the vector a retron donor DNA-guide molecule comprising a retron transcript and a guide RNA (gRNA) molecule, wherein the retron transcript self-primes reverse transcription by a reverse transcriptase (RT) expressed by the host cell or the transformed progeny of the host cell, wherein at least a portion of the retron transcript is reverse transcribed to produce a multicopy single-stranded DNA (msDNA) molecule having one or more donor DNA sequences, wherein the one or more donor DNA sequences are homologous to the one or more target loci and comprise sequence modifications compared to the one or more target nucleic acids, wherein the one or more target loci are cut by a nuclease expressed by the host cell or transformed progeny of the host cell, wherein the site of nuclease cutting is specified by the gRNA, and wherein the one or more donor DNA sequences recombine with the one or more target nucleic acid sequences to insert, delete, and/or substitute one or more bases of the sequence of the one or more target nucleic acid sequences to induce one or more sequence modifications at the one or more target loci within the genome and is considered to be distinct from the method for preventing or treating a genetic disease in a subject, the method comprising administering to the subject an effective amount of the pharmaceutical composition of a retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region to correct a mutation in a target gene associated with the genetic disease of Group IV.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, method of Group III is distinct from the method of Group IV since the method of Group III recites distinct method steps apart from the method steps of Group IV, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Group IV is unrelated from Group V.  Group IV is drawn to a method for screening one or more genetic loci of interest in a genome of a host cell, the method comprising: (a) modifying one or more target nucleic acids of interest at one or more target loci within the genome of the host cell according to the method of claim 35; (b) incubating the modified host cell under conditions sufficient to elicit a phenotype that is controlled by the one or more genetic loci of interest; (c) identifying the resulting phenotype of the modified host cell; and (d) determining that the identified phenotype was the result of the modifications made to the one or more target nucleic acids of interest at the one or more target loci of interest and is considered to be distinct from the method for preventing or treating a genetic disease in a subject, the method comprising administering to the subject an effective amount of the pharmaceutical composition of a retron-guide RNA cassette comprising:(a) a retron comprising: (i) an msr locus; (ii) a first inverted repeat sequence coding region; (iii) an msd locus; (iv) a donor DNA sequence located within the msd locus; and (v) a second inverted repeat sequence coding region; and (b) a guide RNA (gRNA) coding region to correct a mutation in a target gene associated with the genetic disease of Group V.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, method of Group IV is distinct from the method of Group V since the method of Group IV recites distinct method steps apart from the method steps of Group V, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635